DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holderle (US 6,149,139) in view of Sakurai (JP 57198357).
Regarding claim 1,  Holderle discloses a fuel supply device comprising: a housing (15); an intake channel section (10) formed in the housing;  at least one fuel port that opens into the intake channel section (10); at least one fuel channel (26); a valve arranged in the at least one fuel channel; the valve comprising a valve plate (27), wherein the valve comprises a closed position and an open position, wherein the valve plate contacts a valve seat  (23) in the closed position, and wherein the valve plate (27) carries out a valve stroke between the open position and the closed position. 
Holderle is silent as to an annular gap as claimed.
Sakurai discloses a carburetor having at least one annular gap (not numbered) formed in the at least one fuel channel (8 or 14), wherein a gap width of the at least one annular gap is matched to a length of the valve stroke of the valve plate of the valve such that the gap width is not larger than twice a length of the valve stroke, wherein a flow cross section of the annular gap is larger than a flow cross section of the valve; see figures 2 and 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Holderle by using at least one annular (circumferential) gap as disclosed by Sakurai to prevent foreign matter from blocking the fuel holes (see abstract of Sakurai ).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, wherein the gap width amounts to at most 100% of the length of the valve stroke.
Regarding claim 3, wherein the gap width amounts to at most 80% of the length of the valve stroke.
Regarding claim 4, wherein the valve plate (27) is contacting a stop (32) in the open position.
Regarding claim 5, wherein the at least one annular gap is arranged upstream of the valve (12 or 27).
Regarding claim 6, wherein the at least one annular gap is arranged downstream of the valve (rearrangement of parts is obvious) .
Regarding claim 7, wherein the at least one annular gap is delimited by an inner wall and by an outer wall and wherein the valve seat (23) and the inner wall of the at least one annular gap are formed at the same component of the fuel supply device.



Regarding claim 9, wherein the main fuel nozzle (20) is arranged in a bore of the housing (15) and wherein the at least one annular gap is formed between a wall of the bore and an outer circumference of the main fuel nozzle.
Regarding claim 10, wherein the at least one annular gap extends between a first annular channel and a second annular channel (see above annotated figure).
Regarding claim 11, wherein the first annular channel, the at least one annular gap, and the second annular channel are delimited by the wall of the bore and by the outer circumference of the main fuel nozzle (see annotated figure above).
Regarding claim 12, further comprising at least one throttle (3) arranged upstream of the at least one annular gap.
Regarding claim 13, wherein the at least one throttle (3) is adjustable.
Regarding claim 14, wherein the flow cross section of the at least one annular gap is larger than a flow cross section of the at least one throttle (see annotated figure).
Regarding claim 15, further comprising a purge pump (not illustrated but obvious) comprising a pump chamber, wherein the fuel supply device comprises two of said valve, wherein a first one of said two valves is arranged upstream of the pump chamber (8) and a second one of said two valves is arranged downstream of the pump chamber.
Regarding claim 16, wherein the valve is a check valve (7, 11).
Regarding claim 17, configured as a carburetor (figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a carburetor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747